 GLASGOW INDUSTRIES, INC.121Glasgow Industries,Inc.,M.B. Manufacturing Co., P.SorensenMfg. Co.,Inc.andInternational Union,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Case9-CA-7959because the interrogation occurred in the context ofother unfair labor practices and because we construeJeffries' quoted statement to be a promise of benefitinorder to persuade Smith that the Union wasunnecessary.'April 18, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 29, 1973, Administrative Law JudgeJoseph I. Nachman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions with thefollowingmodification, and to adopt his recom-mended Order.The Administrative Law Judge found an independ-ent violation of Section 8(a)(1) based on the evidencethatRespondent's supervisor, Frederick, upon ob-serving employeeWord wearing a union button,remarked to her "Faye, I didn't think you'd do methisway." This conduct was not alleged as aviolation in the complaint or amended complaint;neither the complaint nor the amended complaintincluded the usual catchall provision; Respondentwas never subsequently made aware that Frederick'sconduct was an issue in the case; and the issue wasnot fully litigated. Thus, there was only one referenceto this incident in the record in Word's testimony,and Respondent did not cross-examine Word con-cerning this or introduce any evidenceon the issue.Accordingly, the record does not warrant the findingof a violation.The Administrative Law Judge also founda similarviolation with respect to Jeffries' conduct ininterro-gating Smith. As set forth in the attached Decision,about the time Smith began wearing a union buttonin the plant, Supervisor Jeffries questioned himconcerning his views about the Union. Smith repliedthat he thought the Union would be a good idea andthat it would mean more money and benefits, towhich Jeffries responded, "Well, you'll get yourraises at the end of every three months." While weagree with the Administrative Law Judge that theRespondent thereby violatedSection 8(a)(1),wedisagreewith his rationale.Rather,we so find210 NLRB No. 22ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Glasgow Industries,Inc.,M. B. Manufacturing Co., P. Sorensen Mfg.Co., Inc., operating at Glasgow, Kentucky, as asingleintegratedemployer, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for the AdministrativeLaw Judge's notice.1MemberJenkins would affirm the AdministrativeLaw Judge's findingthat the interrogation of Smith was in itself a violation of Section 8(aXl),and agrees that Jeffries' statement is "a promise of benefits" and a furtherviolation of Section 8(a)( I).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunitytopresent their evidence, theNationalLaborRelationsBoard has found that we, GlasgowIndustries, Inc.,M. B. Manufacturing Co., and P.Sorenson Mfg. Co., Inc., violated the National LaborRelations Act, and has ordered us to post this notice.We intend to carry out the Order of the Board, theJudgment of any court enforcing the same, and abideby the following:The National Labor Relations Act gives allemployees these rights:To organize themselvesTo form, join or help UnionsTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all these things.WE WILL NOT do anything to interfere with youin the exerciseof the aforementioned rights, andall our employees are free toassist,support, orbecome a member of International Union, UnitedAutomobile, Aerospace and Agricultural Imple-mentWorkers of America, UAW, or notto assist,support, or become or remain a member of thator any other union.WE WILL NOT tell employeesthatwe are 122DECISIONS OF NATIONALLABOR RELATIONS BOARDdisappointed in them because they assist orsupport a union.WE WILL NOT coercivelyinterrogate employeesconcerning their assistanceto or support of theaforesaidor any otherunion of ouremployees.WE WILL NOT threaten our employees withclosing or moving our plant becausethey assist orsupport a union.WE WILL NOTdischarge or otherwise discrimi-nate againstany employeebecause he or sheassistedor supported any union.As the National LaborRelations Board has foundthat we violated the law whenwe discharged TommySmith,WE WILL offerhim immediate,fullandunconditional reinstatementto his old job, or if thatjob no longer exists,to a substantially equal job,without any loss in seniority or other rights andprivileges,and make up to him the pay he lost, with6-percent interest.GLASGOW INDUSTRIES,INC.,M. B.MANUFACTURING CO., P.SORENSONMFG. CO.,INC.(Employers)DatedBy(Representative)(Title)Thisis an officialnotice and must not be defacedby anyone.This notice must remainposted for60 consecutivedays fromthe date of posting andmust not bealtered,defaced or covered by any other material.Any questionsconcerningthis noticeor compliancewith its provisionsmay be directed to theBoard'sOffice,FederalOfficeBuilding,Room 2407, 550Main Street,Cincinnati,Ohio 45202, Telephone513-684-3621.DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Administrative Law Judge: Thisproceedingheard by me at Glasgow, Kentucky, onOctober 30,' with all parties present and duly represented,involves acomplaint 2 pursuant to Section 10(b) of theNationalLaborRelationsAct, as amended (herein theAct), which,as amendedat the trial,alleged,in substance,thatGlasgow Industries,Inc.,M.B.Manufacturing Co.,and P. SorensonMfg. Co.,Inc.,as a single integratedemployer (hereinRespondent or Company),in the courseIThis and all dates hereafter mentioned are in 1973.2 Issued October 1, on a charge filed August 13, and served October 14.7 I direct that the transcript of evidence be corrected by changing thespellingof my name wherever it appears from Knachman to Nachman.4No issue of commerce or labor organization is involved. The complaintof an organizational campaign by International Union,United Automobile,Aerospace and Agricultural Imple-mentWorkers ofAmerica,UAW (hereintheUnion),interfered with,restrained, and coerced its employees inthe exercise of rights protected by Section7 of the Act,thereby violatingSection 8(axl) of theAct, and on August7,discriminatorilydischargedTommySmith in violationofSection8(aX3) and(1)of the Act. By answerRespondent admitted certain allegations of the complaint,but deniedthe commission of any unfair labor practice.For reasons hereaftermore fullydetailed,Ifind theallegations of the complaint sustained by the evidence andrecommend an appropriate remedial order.At thehearing all parties were afforded full opportunityto introduce relevant and material evidence,to examineand cross-examine witnesses,to argue orally on the record,and to submit briefs.Oral argument was waived.No partyhas filed abriefwithin the time limitfixed byme at thetrial.Upon thepleadings,stipulations of counsel,evidenceincluding my observation of the witnesses while testifying,and the entire record3 in the case,Imake the following:FINDINGSOF FACTOA.BackgroundAs theBoard found in the prior case of which I takeofficial notice,Glasgow Industries,Inc.,M. B.Manufac-turing Co.,and P.Sorenson Mfg. Co.,Inc., wholly ownedsubsidiariesofGulf and Western Systems Company,operate a single integrated enterprise which is engaged atGlasgow,Kentucky,in the manufacture and sale ofelectrical connectors and automotive parts.There, theBoard found that Respondent:by threatening employeeswith layoff and plant removal because of their activity onbehalf of theUnion;by requesting employees to promiseto discontinue their lawful organizational activities; and bysoliciting and impliedly promising to remedy employeecomplaints for the purpose of interfering with their Section7 rights,violated Section 8(axl) of the Act. Additionally,the Board found that an election conducted by the Boardat Respondent's plant on September 11, 1972, should be setaside,and that a new election be conducted by theRegional Director at such time as he found appropriate.Pursuant to said order,a new election was conducted onJuly 27.In that election a substantial majority of theemployees voted for the Union.Objections to conductaffecting the results of the election, filed by Respondent,arepending before the Regional Director and wereunresolved at the time of the trial herein.5Certain conductallegedly engagedin byRespondent shortly prior to thesecond election is relied on by the General Counsel insupport of the 8(a)(1) allegations involved in this case.allegesand the answer admits facts which establish those elementsMoreover,the Board in a pnor case, recently exercised jurisdictionoverRespondent.See GlasgowIndustries,Inc.,M.B.Manufacturing Co, P.SorensonMfg. Co,Inc.,204 NLRB No. 107, issued June 28.5The representation case was not consolidated with the instant case. GLASGOW INDUSTRIES, INC.123B.The Alleged Unfair Labor Practices1.Interference,restraint,and coerciona.Employee Faye Word, a union supporter, beganwearing a unionbutton in the plant about July 1. ShortlythereafterCompany RepresentativeFrederickcamethroughthe plant, and observing the union button Wordwas then wearingremarked, "Faye, I didn't think youwoulddome this way."6b.On or about July 25, Company Supervisor Corneliusengaged a groupof employees, which included Faye Word,Joyce Byrd, and an employee whom Word could identifyonly asBetty,in a conversationabout the Union, whichlastedabout 45 minutes. Cornelius, recounting the disad-vantagesof the Union, told the employees that they nowhad seniority,insurancefor which the Company paid inpart, and periodic raises, but would not have these benefitsif the Union came in; that if the Union came in the plantmight move;and that the Union had tried to organize 16Gulf and Western plants, that 15 had moved because of theUnion, and that he left it to the employees to figure outwhich the 16th plant was.7c.On or about July 26, Cornelius had anotherconversationwith Faye Word concerning the Union. Onthis occasionCorneliuscameto her worktable and toldWord that he had justcomefrom Company RepresentativeFrederick'soffice,and that the latter had sent him to tellher how disappointed he was in Tommy Smiths forpushingtheUnion so hard after she had pleaded withFrederick to give him a job.9d.On or about July 11, about the time employeeTommy Smith began wearinga unionbutton in the plant,Jeffries,an admitted supervisor, asked Smith what thelatter thought about the Union. Smith replied that hethought the Union would be a good idea; that it would givehim more money and better benefits. Jeffries then saidSmithwould get his increases, because ManagementRepresentativesFrederick and Sudermann had beentalking about how good a workman Smith had provedhimself to be.io2.The discharge of Tommy SmithSmith began working for Respondent on June 25 as asetup man.iiWhen he came to work the union campaignwas inprogress, and Smith soon became active in itssupport,wearing a button in the plant beginning aboutJuly 11 and acting as observer for the Union at the election9Basedon the uncontradicted and credited testimony of Faye Word.Frederick did not testify.7Based on acomposite of the credited testimony of Faye Word andJoyce Byrd. Cornelius admitted that at the inception of the union campaignall supervisors were given a list of what they could and could not do withreferenceto that campaign, that during the week poor to the July 27election he went through the plant and talked with all employees under hissupervision, some 45 to 50 in number, and told them all substantially thesame thing;and although he denied that he made exactly the statementsWord and Byrd attributed to him, he admitted that he told the employees ifthe Union was successful all benefits would be subject to negotiations, andifduring the negotiations there was a prolonged strike and the Companylost business, there was a possibility the plant would shut down and moveaway Cornelius also admitted that when he spoke to the employees asaforesaid, he intended to create in their minds the impression that a unionin the plant would inherentlymeanstrikesWord and Byrd also testifiedon July 27. Supervisor Norrod admits that he learned ofSmith's support for the Union approximately a week afterSmith came to work. At least for the first few weeks,Smith's performance appears to have been satisfactory toRespondent. As above found, when Jeffries spoke to Smithon July 11, he told the latter that Company Representa-tivesFrederick and Sudermann had expressed themselvesas pleased with his work. Additionally, the uncontradictedevidence shows that Frederick told Faye Word shortlyafter July 1, that Smith was a good worker and hoped hewould stay on the job, and at some time in July, before theelection, told employee Gladys Reece that Smith had"turned out to be a 1-A worker for us." Respondent doesnot seriously question that at least initially Smith was asatisfactory employee. Rather, it contends that beginningsome 2 to 3 weeks followinghis initialemployment, Smithnot only engaged in conduct constituting derelictions ofduty, but generally displayed an attitude which convincedRespondent that Smith had no real interest in the job.Jerry Jeffries,assistantforeman on the second shift,which was the shift Smith worked, and who reported toGeneral Foreman Cecil Norrod, testified that startingabout July 10 he began getting reports from the third shiftsetup man that Smith was leaving machinery unrepaired sothat it had to be repaired on the third shift, and fromfemalemachine operators that Smith was refusing to putwork up on their tables, as it was his duty to do, claimingthat he had to sweep the floor. According to Norrod, hefound it necessary to speak to Smith about this and explainto the latter that keeping the operators supplied was amajor responsibility of his, and that floor sweeping couldbe performed when he had nothing better to do. Jeffries'testimony in this regard is uncorroborated.On or about July 23, General Foreman NorrodassignedSmith to a machine in the assembly room, and instructedSmith not to leave that area unless he or AssistantForeman Jeffries called him out. During the evening ofJuly 26, employee Thorns reported to Foreman Norrodthat there was some difficulty with the "Post" machine;that he had asked Smith to fix it; and that the latter hadrefused, saying that he had instructions not to leave hisarea.Norrod testified that he then told Smith to fix themachine as requested, and for the balance of the shift ifThoms asked him to fix amachinehe was to do so, becauseJeffries was on vacation and he (Norrod) had to cover twoareas.When the shift changed that day at 11 p.m., Jackson,assistant foreman on the third shift, reported to Norrodthat the "Post" machine was down again, that before thethat Corneliusstated thatif the Unioncame in theemployees would losetheirseniority,because theUnion went bymerit Although I regard both ashonestwitnesses, I conclude that theywere mistaken in thatregard and donot rely on their testimonyin thatrespect.8SmithisFaye Word's brother,and whom she had urgedFrederick togivea job Smithis the alleged discnminatee in this case, and the factsconcerning his discharge are hereafter set forth9Based onthe credited testimony of Word. Cornelius did not deny thathe madethe aforesaid statement,and Word'stestimonyin that regard isuncontradicted.10Based onthe uncontradicted and credited testimony of Smith.Although Jeffriestestified as a witnesscalled byRespondent,he did notdenythe statementsattributed to him by Smith.iiSmith was interviewedpursuantto a requestmade byhis sister, FayeWord, to CompanyRepresentative Frederick,and was thereafter hired. 124DECISIONS OF NATIONALLABOR RELATIONS BOARDsecond shift ended Thorns had asked Smith to repair it, butSmith refused suggesting that they just let the machine runand leave it for the next shift to repair. Thorns refused togo along with Smith's suggestion, and directed that themachine be shut down. After verifying that informationwith Thorns, Norrod looked for Smith, but the latter hadcompleted his shift and left the plant.12On Friday, July 27, Smith was the Union's observer atthe election, apparently between the hours of 4 and 7 p.m.Following the election, Smith asked General ForemanNorrod for permission to be off the rest of his shift, sayingthat he dust did not feel like working. Norrod grantedSmith's request, but did tell Smith that while the plantwould not be in production on Monday, July 30, andTuesday, July 31, inventory would be taken on those daysand he would be expected to work because the services ofallmale employees would be needed to move materials.Smith told Norrod that he would be at work as Norrodrequested. It is important to note that in this conversationNorrod said nothing to Smith regarding the latter's allegedrefusal to fix the machine the night of July 26, as Norrodtestified was reported to him by Thorns.Smith didnot againreport for work until July 31. WhenNorrod asked why Smith had not reported on July 30,Smithstated that on Sunday, July 29, he had been ridingaround and came upon an accident which involved a carfalling into some high water, and which resulted in afatality; that he got into the water to help search forpossible victims or survivors, got chilled, and on Mondaywas too sick to come to work. There is no evidence thatNorrod voiced any objection to this explanation, and theevidence is clear that on July 31 nothing was said to Smithabout his alleged refusal to repair the machine on July 26.On August 1, General Foreman Norrod gave Smith aformal reprimand, which Smith signed. The reprimand hasa check mark in the blocks entitled "Substandard Work"and "attitude," and under the heading "Company re-marks," reads, "Lack of Interest-General attitude towardjob." 13After the aforementioned reprimand, Smithworked without incident until August 6. On that eveningSudermann,manager of manufacture in the ignitiondepartment,AssistantForeman Jeffries, and GeneralForeman Norrod observed Smith talking witha femaleemployee. The uncontradicted testimony is that Suder-mann timed Smith in thisactivityfor 16 minutes and thendirected Jeffries to get Smith to work and to reprimandhim for not workmg.14 Neither Jeffnes nor Smith gave anytestimony as to what Jeffnes told Smith when he firstapproached the latter at Sudermann's direction. Accordingto Jeffries, at about 10:30 to 10:45 p.m., just before the endof the shift, he called Smith to his desk and gave himanother written reprimand which has a check mark by the12 Smith's version of this incident is that he had been assigned to theassembly roomby Norrodand told not to leave that area unless he(Norrod) or Jeffnes called him out; that on July 26, Norrod directed him torepair a machine,which he did, that sometime later the inspector came tohum and asked that the machine be fixed again, which he proceeded to do,but that Norrod discovered that fact and reprimanded him for leaving theassembly room without permission,and that shortly before I I p in. theinspector again asked him to repair the machine,and he told the inspectorto take the matter up with Norrod Inspector Thorns did not testify, andNorrod's testimony in that regard, although not objected to, is hearsay sofar as it relates to the truth of the statement.headings "substandard work," "conduct" and "attitude."Under the heading "Company Remarks," the reprimandreads:Failure to apply available time on performingassignedduties.Example, on this date you wereobserved not doing anything for 16 minutes while therewas work to be done.According to Norrod, a copy of this reprimand was left onhis desk,and he in turn sent it to Sudermann with a notesaying that if Smith could not be corrected,he should beterminated.The following day Sudermann called Smith,Norrod,and Jeffries to his office and there dischargedSmith.According to Smith,15 Sudermann reviewed the tworeprimands and stated that the Company did not wantanyone in the plant who did not do their job.C.Contentions and Conclusions1.The 8(axl) allegationsI find and conclude that Respondent violated Section8(a)(1) of the Act by the following conduct:a.Frederick's statement to employeeWord,when heobserved her first wearing a union button, that he didn'tthink she "would do [him] that way." This was plainly anattempt to interfere withWord in the exercise of herSection 7 ights, and an attempt to dissuade her from thefurther exercise of such rights.b.Thestatementby Supervisor Cornelius to allemployees under his supervision,that if the Union came inthe plant might move;that 15 of 16 other plants of theCompanydid move when a union came in; and that theemployees could use their imagination as to which the 16thwould be. In context the statement was not a prophecy ofwhat might happen, but a calculated and premeditatedattempt to coerce the employees into believing-althoughthe precise words were not used-that the advent of theUnion would inevitably mean the moving of the plant fromGlasgow.N.LR.B. v. Gissel Packing Co., Inc.,395 U.S.575, 589, 618-620(1969);ClevelandWoolens a Division ofBurlington Industries, Inc.,140 NLRB 87, 88, 94.c.The statement by Cornelius to employee Word, thathe had been sent by Frederick to tell her how disappointedhe was in Smith for pushing the Union so hard. This wasplainlyemployer interferencewith the right of theemployees to exercise their Section 7 rights,and henceviolative of Section 8(a)(1) of the Act.d.The interrogation of Smith by Jeffries concerningSmith's views about the Union. No justification for suchinterrogation was established, nor was assurance given byJeffries thatRespondentwould take no reprisalagainst13Norrodtestified that on this occasion he talked with Smith about hisfailure to report for work on July 30, and thatSmithgavehim noreason forsuch failureHe did not denythat Smith gave him the explanation onAugust 31, and there is no mention of the matter in the official reprimand.To the extent that there is a conflict between the testimonyof Norrod andSmith, I credit thelatter.14Smith admitted that he talked with the female employee on theoccasion in question,but did not know how long the conversation lasted.1sSudermann did not testify.Although Norrodand Jeffries both werepresent in Sudermann's office,neither gave any testimony as to whatSudermann said on this occasion. GLASGOW INDUSTRIES, INC.employeesif they continued their support of the Union.Accordingly, the interrogation of Smith constituted theinterference, restraint, and coercion proscribed by Section8(axl) of the Act.2.The 8(a)(3) and (1) allegationsUpon consideration of the entire record, I find andconclude that Smith was discharged because of hisassistanceto and support of the Union. I do so on thetotality of the following factors:a.Respondent's union animus is made plain not onlyby its conduct in the prior case above referred to, but fromits 8(a)(1) conduct herein found.b.Respondent regarded Smith's work performance assatisfactory until after he began wearing a union button inthe plant on or about July 11, and his interrogation byJeffries as herein above found.c.The alleged derelictions of duty by Smith do notappear to have been regarded very seriously by Respon-dent. Even taking Norrod's version of the facts, that hetold Smith to repair any machine when requested to do soby Inspector Thorns, and that he was unable to reprimandSmith on the evening of July 26 because Smith hadconcluded his shift and left the plant, Norrod admits thathe spoke with Smith the evening of July 27, and again theevening of July 31, and makes no claim that he took Smithto task for this alleged improper conduct on thoseoccasions. Although Smith worked on July 31, nothing wassaidto him that day concerning his failure to report forwork on July 30. And while Norrod testified that onAugust 1 he reprimanded Smith for not reporting on July30, neither that subject nor Smith's alleged refusal to repairmachinery on July 26 is mentioned in his writtenreprimand of that date. Regarding Smith's talking to thefemale employee on August 6, the evidence is, of course,uncontradicted that he did so for some period of time.However, there is no showing that Respondent maintainedany rule prohibiting employees from talking while at work,or that Smith's talking interfered with his own work or thatof the female employee involved. Also, the evidence leavesno room for doubt that Smith's conversation on thisoccasion was not onesided, and whatever offense Smithcommitted, the female employee was guilty of the sameoffense,and yet there is no evidence that any action wastaken againsther.Additionally, the evidence shows, asJeffries conceded, that other employees talk freely in theplant some for extended periods of time, and there is noevidence that any other employee was ever disciplined,much less discharged, for such conduct. On this state offacts itmay be appropriately inferred, as I do, thatRespondent's dissatisfaction with Smith's work perform-ance was rooted primarily in the fact that he persisted inhis assistance to and support of the Union.d.In sum, what all this adds up to is that a previouslysatisfactory employee becomes unsatisfactory immediatelyafter he is interrogated concerning his union and concertedactivity, and continues his support of the Union, and isimmediately warned and then discharged in the midst of aworkweek. These factors are the classic indicia of adiscriminatorilymotivated discharge. And when there isaddedto this the fact that Respondent's reasons for125discharging Smith do not stand up under scrutiny, as Ihave found, it is appropriate to infer, as I do, that thedischarge of Smith was motivated by antiunion considera-tions.As the Court of Appeals for the Ninth Circuit statedthe principles inShattuck Denn Mining Corporation v.N.L.R.B.,362 F.2d 466,470(1966):If he [the trier of fact] finds that the stated motive for adischarge is false,he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where,as in this case, thesurrounding facts tend to reinforce that inference.Accordingly, I find and conclude that Smith wasdischarged because of his assistance to and support of theUnion, and hence his discharge violated Section 8(aX3)and (1) ofthe Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection2(2) of the Act, andis engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.By the conduct set forth in Section I, C, 1, hereof,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7of the Act, and thereby has engaged in and is engaging inunfair labor practices proscribed by Section8(a)(1) of theAct.4.By discharging Tommy Smith on August 7, 1973,because of his union and concerted activity, Respondentdiscriminated against him in regard to his hire and tenureof employment, and the terms and conditions thereof, todiscouragemembership in the Union, and thereby hasengaged in and is engaging in unfair labor practicesproscribed by Section 8(aX3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by the Act, it will be recommendedthat it be required to cease and desist therefrom and takecertain affirmative action, set forth below, designed andfound necessary to effectuate the policies of the Act.Having found that Respondent interfered with, re-strained, and coerced its employees in the exercise of theirSection 7 rights, and discriminatorily discharged TommySmith-violations which go to the very heart of the Act-Iconclude from the totality of such conduct that Respon-dent should be required to cease and desist from in anymanner interferingwith, restraining,or coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A. 4);CaliforniaLingerie, Inc.,129 NLRB 912, 915.Having found that Respondent discriminatorily dis-charged Tommy Smith, it will be recommended thatRespondent be required to offerhim immediate,full, and 126DECISIONSOF NATIONALLABOR RELATIONS BOARDunconditional reinstatementto his or her former job or, ifthat job no longer exists,to a substantially equivalentposition,without prejudice to his semority or other rights,privileges,or working conditions,and make him whole forany loss of earnings he suffered by reason of thediscrimination against him,by payingto him a sum ofmoney equal to the amount he would have earned from thedate of his discharge to the date Respondent offers himreinstatement as aforesaid,less any amount he may haveearned aswages during said period, to be computed inaccordance with the formula prescribed by the Board in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing&r HeatingCo., ,138 NLRB 716.Additionally, it will be recommended that Respondentbe required to preserve and, upon request,make availableto authorized agents of the Board,all records necessary orusefulin determining compliance with the Board'sOrderheror in computing the amount of backpay due.,pon the foregoing findings of fact,conclusions of law,and the entire record in the case,and pursuant to Section10(c) of the Act,I hereby issue the following recommend-ed:ORDER 16Respondent,Glasgow Industries,Inc.,M.B.Manufac-turingCo.,P.SorensonMfg. Co.,Inc.,operating atGlasgow,Kentucky,as a single integrated employer, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees regarding their membershipin, assistance to, or support of InternationalUnion, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers ofAmerica, UAW, or anyother labor organiza-tion of its employees.(b)Threatening employees with plant closure if theyelect to be represented by the aforementionedor any otherlabor organization.(c) Telling any employee that it was disappointed in himor her because he or she assisted a labor organization.(d)Discourgaging membership in or activities on behalfof the aforementionedor any other labororganization of16 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposesitsemployees, by dischargingor otherwise discriminatingin regard to the hire or tenure of employmentor any termor condition of employment of any of its employees.(e) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any and all such activiites.2.Take the following affirmative action designed toand found necessary to effectuate the policies of the Act:(a)Offer Tommy Smith immediate, full, and uncondi-tional reinstatement to his former job or, if such job nolonger exists, to a substantially equivalent one, withoutprejudice to his semority or other rights and privileges, andmake him whole for the wages he lostin the manner setforth in the section hereof entitled "The Remedy."(b) Preserve and, upon request,make available to theBoard or its authorizedagents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary or useful in determining compli-ance with this Order, or computing the amount of backpaydue as herein provided.(c) Post at its plants in Glasgow, Kentucky, copies of theattached noticemarked "Appendix."17Copies of saidnotice, on forms provided by the Regional Director forRegion 9 of the National Labor Relations Board (Cincin-nati,Ohio), shall, after being signed by an authorizedrepresentative, be posted as herein provided immediatelyupon receipt thereof, and be somaintainedfor a period of60 consecutive days thereafter, in conspicuousplaces,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Order, whatsteps it has taken to comply herewith.17 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgment of the UnitedStates Court of Appeals Enforcing an Order ofthe National Labor RelationsBoard."